Citation Nr: 0724680	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  94-49 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date earlier than December 20, 
1991, for the award of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active military service from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA).  By June 
1999 rating decision, the RO effectuated a May 1999 Board 
decision awarding service connection for spondylosis, 
arthritis, and degenerative disc disease of the lumbar spine.  
The RO assigned an initial 60 percent disability rating, 
effective December 20, 1991, the date of receipt of the 
veteran's request to reopen a previously final denial of his 
claim for a low back disorder.  In an April 2000 rating 
decision, the RO denied an effective date earlier than 
December 20, 1991, for the grant of service connection for 
the veteran's lumbar spine disability.  The veteran then 
appealed as to that effective date.  

In a December 2002 decision, the Board denied an effective 
date earlier than December 20, 1991, for the grant of service 
connection for a low back disability.  The veteran appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  By Order dated in September 2006, 
the Court set aside the Board's December 2002 decision, and 
remanded the matter for further adjudication.


FINDINGS OF FACT

1.  In a final September 1984 decision, the Board denied 
service connection for a low back disability.

2.  The veteran's application to reopen the claim of service 
connection for a low back disability was received at the RO 
on December 20, 1991.



CONCLUSION OF LAW

The criteria for an effective date earlier than December 20, 
1991, for the award of service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board is well aware of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Extensive judicial caselaw issued since the enactment of the 
VCAA, nearly seven years ago, has addressed the relative 
burdens of VA and a claimant for benefits in developing the 
evidentiary record.  Among the more recent precedents, see, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).

The Board concludes that the veteran has been provided with 
notice compliant with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist, and that he has been given numerous 
opportunities to submit additional evidence, including an 
Statement of the Case (SOC), several Supplemental SSOCs, and, 
most recently, a period of time subsequent to the issuance of 
the Court's Order.

In this regard, the Board notes that in a letter dated in 
March 2007, the Board provided the veteran and his 
representative an additional 90 days to submit additional 
argument and/or evidence.  In response, the Board received a 
letter from the veteran's representative dated in February 
2007.  The Board also notes that through the briefs submitted 
to the Court by both VA and the veteran, while these 
documents cannot constitute a waiver of any of the veteran's 
rights under the VCAA, it is clear that the veteran has been 
put on notice as to the mandates of the law, and that the 
discrepancies in this matter do not involve whether proper 
notice was provided or whether proper assistance was 
provided, but rather involve interpretation of past 
correspondences between VA and the veteran.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Neither the veteran nor his attorney has suggested in any way 
that there is any prejudice due to a lack of proper VA notice 
or assistance, and they have demonstrated actual knowledge of 
the information and evidence necessary to substantiate the 
pending claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was "convinced that the appellant, through his 
counsel, demonstrated actual knowledge of the information and 
evidence necessary to establish entitlement to an earlier 
effective date."). 

In view of the foregoing, no useful purpose would be served 
in remanding this matter to the RO for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

II.  Factual Background

The veteran's service medical records do not reveal any 
pertinent report or findings at the time of pre-induction 
medical examination in April 1951 and October 1952.  On 
November 4, 1952, prior to starting basic training, he 
reported a 3-to-4 year history of low back pain associated 
with lifting.  On examination, mild increase in lordotic 
curve and some point-tenderness over the lumbosacral juncture 
were noted.  Chronic low back strain, secondary to poor 
posture and poor muscle tone, was diagnosed.  On examination 
in January 1953, it was indicated that he was in his 8th week 
of experiencing chronic backache, and that no pathology had 
been found.  In November 1953, backache was diagnosed.  In 
June 1954, he indicated that he had fallen off a truck in 
Korea in April 1953, injuring his back.  On October 11, 1954, 
he said he had experienced low back pain for a year.  No 
pertinent report or findings referable to any low back 
symptomatology or disability were indicated at the time of 
his separation from active service in October 1954.   His 
records reveal that he had combat service in Korea and was 
awarded, among other awards and decorations, the Combat 
Infantryman Badge.

Received from the veteran in October 1954 was a formal claim 
for service connection for a low back disability (Application 
for Compensation or Pension, VA Form 8-526e).  

On VA medical examination in January 1955, the veteran 
indicated that he had injured his back in a fall from a truck 
during service in Korea in 1953, noting that he was not 
hospitalized or otherwise treated at that time.  On clinical 
evaluation, he reported pain and stiffness in his back, but 
no orthopedic findings were made.  
X-ray study of the lumbar spine revealed slight scoliosis 
with convexity to the left.

By March 1955 rating decision, the RO denied service 
connection for low back strain.  Although the veteran was 
notified of the RO decision, as well as his appellate rights, 
by a March 1955 transmittal letter, he did not pursue an 
appeal within the applicable time period.  Thus, that RO 
decision was, and is, final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

Received in April 1983 was a request from the veteran's 
representative, on behalf of the veteran, to reopen the claim 
of service connection for a low back disability.  

By letter dated in April 1983, the RO notified the veteran 
that his request to reopen his claim for service connection 
for a back condition had been received, but that he needed to 
submit new and material evidence in order to reopen his 
claim.  

In a May 1983 memorandum, the veteran's representative 
requested that the RO obtain VA treatment records for the 
veteran, and alleged that the March 1955 rating decision was 
a product of clear and unmistakable error.  

The record reflects that, in connection with the veteran's 
claim to reopen, the RO obtained VA clinical records, 
including March 1983 X-ray studies showing early degenerative 
changes of the lumbar spine at multiple levels.  

VA outpatient treatment records from March to April 1983 
reveal treatment associated with increasing low back pain, 
which reportedly had had its onset as a result of the 
veteran's fall during service in Korea.  X-ray study of the 
lumbar spine in March 1983 revealed no evidence of fracture 
or dislocation, and the interspaces were normal in height; 
there was evidence of early degenerative changes and mild 
levoscoliosis.

By June 1983 rating decision, the RO denied the claim of 
service connection for a low back disability.  The veteran 
duly appealed the RO's determination.

At a personal hearing in November 1983, the veteran testified 
that he had injured his back in a fall from a truck during 
combat in Korea, but said that he had not sought or received 
any significant medical treatment at that time.  He indicated 
that he had experienced chronic low back pain since his in-
service injury, and denied having experienced any low back 
problems prior to the in-service fall.

In a September 1984 decision, the Board denied service 
connection for a low back disability.  The Board's decision 
is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

Received from the veteran's representative in October 1986 
was a letter which the representative requested be viewed as 
an "informal claim" for compensation, noting that a formal 
claim would follow.

Received from the veteran in November 1986 was a formal 
Application for Compensation or Pension (VA Form 21-526), in 
which the veteran claimed service connection for a back 
disability, claiming that he injured his back in Korea in 
October 1954.  

In a letter dated in November 1986, the RO advised the 
veteran that his claim was being processed, but that action 
could not be completed "without the following supporting or 
clarifying evidence or information:  complete and return the 
enclosed VA Form 21-4142 since we need your authorization to 
obtain a record of your medical treatment."  The veteran was 
also advised that "before further action can be taken on 
your compensation claim, it will be necessary for you to 
submit additional evidence to show that your claimed 
disabilities have been treated since discharge from 
service".  

The next chronological documents in the claims file, received 
in August 1988, include a Statement in Support of Claim (VA 
Form 21-4138) in which the veteran indicated he was 
submitting information "that was needed when I first applied 
for benefits on 7 October 1986".  He also submitted birth 
certificates and a marriage license.  The veteran claimed 
that since that time he had become completely disabled and 
unable to work, and he discussed problems with his hands and 
right leg.  He indicated that in his original application he 
was "trying to establish service-connected disability, but 
because of [his] condition if this is not possible [he] would 
like to apply for non-service [sic] pension."  He indicated 
his willingness to go to a physical examination.  

In a letter dated in August 1988, the RO advised the veteran 
that his claim was being processed, but that action could not 
be completed "without the following supporting or clarifying 
evidence or information:  complete and return the enclosed VA 
Form 21-527, income-net worth and employment statement."  
The veteran was also advised that if he had "recently 
received treatment for any claimed disability, [he should] 
furnish the name and address of any" treatment providers and 
also complete and return the enclosed VA Form 21-4142. 

The record reflects that in November 1988 the veteran 
submitted both VA Form 21-527 and VA Form 21-4142.

On VA medical examination in November 1988, the veteran 
indicated that he experienced severe back pain.  X-ray study 
of the lumbar spine revealed degenerative spondylosis at L3- 
4, slightly progressive since 1983.  Moderately severe lumbar 
disc disease with lumbosacral strain was diagnosed.

In December 1988, the RO issued a rating decision.  In the 
narrative section, it was noted that this rating decision 
referred to a "reopened claim", and the issues were "SC 
evaluation, SC for broken nose and PT-NSC".  The findings 
made on the November 1988 VA examination that pertained to 
the veteran's back were noted.  Specific reference was made 
in the bottom portion of the narrative section to "NSC (KC) 
[denoting that he was a wartime veteran of the Korean 
conflict seeking non-service-connected disability pension] . 
. . degenerative disc disease, lumbar spine" and "low back 
strain by history".  

In a January 1989 letter, the RO advised the veteran that his 
claim for non-service-connected disability pension had been 
approved, that service connection had been established for 
auditory canal disease and for impaired hearing, that service 
connection been denied for a broken nose, and that that the 
results of the VA examination had not changed the RO's 
previous determination as to otitis externa and defective 
hearing, for which 0 percent ratings had been assigned.

VA clinical treatment records from May 1991 to April 1992 
show a May 1991 diagnosis of arthritis of back.  In March 
1992, the veteran indicated that he experienced continuous 
low back pain and spasms, noting that he experienced the pain 
intermittently since an April 1953 in-service injury in 
Korea.

On December 20, 1991, the RO received the veteran's 
application to reopen his claim of service connection for a 
low back disability.  The application included a November 
1991 statement from the veteran's physician, to the effect 
that he had been treating the veteran since November 1954 for 
complaints related to "lumbar spine degenerative disease."  
It was also noted that the veteran had reported that he had 
sustained a low back injury while in the Army in April 1953.

By January 1992 rating decision, the RO denied the veteran's 
request to reopen, finding that new and material evidence had 
not been submitted to reopen the claim.  The veteran timely 
appealed the RO determination.  

A January 1994 record of telephonic conversation between the 
veteran's accredited representative and Dr. G suggests that 
the physician remembered having treated the veteran for a 
"back condition" sometime in 1954 or 1955, for a period of 
about two years; during that time, the veteran reportedly had 
informed him that he had experienced back problems in 
service.

At a March 1994 RO hearing, the veteran testified that Dr. G 
treated him for his back disability shortly after separation 
from service.  Reportedly, all of Dr. G's clinical treatment 
notes from the 1950s had been destroyed, but the physician 
distinctly remembered having treated him for back 
symptomatology in the early 1950s.  The veteran reiterated 
his previous contentions to the effect that his in-service 
back injury gave rise to his current chronic low back 
disability.

A May 1996 note from O.B., M.D., reveals that he treated the 
veteran for chronic back pain from 1960 to 1980.

At a May 1996 Travel Board hearing, the veteran essentially 
reiterated his previous contentions regarding the initial 
onset of his low back disability, pointing out that he had 
injured his back during combat service in Korea and had 
experienced chronic back problems since that time.  He also 
reiterated the fact that he was treated for back pain by Dr. 
G in 1954 or 1955 (noting that Dr. G was his family physician 
since childhood; thus, he remembered him many years 
thereafter; reportedly, he was his family physician until 
1958 or 1959).

A February 1997 letter from Dr. B indicates that he initially 
treated the veteran in 1959 or 1960 for chronic low back 
pain, but that clinical records from that time period were 
unavailable.

In a March 1997 letter, Dr. G indicated that he was the 
veteran's family physician in the 1950s and had known his 
family nearly 50 years.  He therefore remembered having 
treated him for moderate to severe low back problems upon his 
service separation in 1954, noting that he (Dr. G) had 
retired in the early 1980s and his treatment records had long 
ago been destroyed.

Disability determination and accompanying medical records, 
dated from April 1983 to October 1989, from the Social 
Security Administration, received by the RO in May 1997, 
indicate that the veteran received intermittent medical 
treatment associated with recurrent low back pain; during 
that period of time, degenerative disc disease of the 
lumbosacral spine was diagnosed and supported by X-ray 
studies.  On January 1989 medical examination, the veteran 
indicated that he had initially injured his back during 
service in Korea in April 1953.

At a May 1997 RO hearing, the veteran again testified that he 
had experienced chronic low back pain since an injury during 
combat in Korea.  He indicated that a low back disability was 
not found at the time of service separation because his back 
was not examined at that time.  He reiterated that Dr. G was 
his family physician prior to and after active service, and 
that he had treated him for his back problems from the time 
of service separation to December 1958.  Dr. B reportedly was 
his family physician, treating him for back problems from 
1959 to the mid 1980s, at which time he sought medical 
treatment from VA.

A January 1998 written statement from a service comrade 
indicates that they served together and saw each other every 
day for several months during the Korean conflict.  On one 
occasion in July 1953, they reportedly met in the first aid 
station after the veteran's "front line" injury; his nose 
was reportedly broken, and he could hardly move because of 
back pain.  Enclosed with the statement were photographs from 
newspaper articles depicting him and the veteran during a 
military ceremony in Korea.

On VA examination in July 1998, a VA orthopedist opined that 
the veteran's chronic low back strain and a congenital 
asymmetry of his facet joints in the lumbar spine (leading to 
slight scoliosis of the lumbar spine) had contributed to his 
chronic low back pain, which had preceded his active service 
entrance by 3-to-4 years; the record reflected that chronic 
backache without radiculopathy was evident during service.  
He indicated that there was no evidence showing a progression 
of the chronic low back strain or degenerative lumbar disc 
disease in service, but exacerbation of his condition was 
likely to have occurred during that time.

On VA orthopedic examination in July 1998, performed by a 
nurse practitioner in conjunction with her review of the 
entire claims folder, the veteran indicated that he injured 
his back when he jumped off a truck in 1954; reportedly, 
other servicemen, also jumping off the truck, landed on his 
back and injured him.  He indicated that he had experienced 
continuous problems with his back since that time.  In 
conjunction with a review of a contemporaneous X-ray study, 
levoscoliosis and spondylosis, arthritis, and degenerative 
disc disease of the lumbar spine were diagnosed.  The 
examiner opined that it was possible that the veteran's 
arthritis, scoliosis, and spondylosis could be related to an 
old injury, but that it was more likely that scoliosis was 
congenital in nature and arthritis and spondylosis developed 
secondary to aging, but since there were no in-service X-ray 
studies, there was no objective evidence "one way or the 
other."  She indicated that the veteran complained of back 
pain for many years, since entry into service and, in her 
opinion, it was more likely that his back condition was 
exacerbated by service.

In its May 1999 decision, the Board granted service 
connection for spondylosis, arthritis, and degenerative disc 
disease of the lumbar spine.  The Board essentially found 
that, with consideration of the benefit-of-the-doubt 
doctrine, the evidence of record supported service connection 
for a chronic low back disability, by way of aggravation.  
The Board noted that the "medical evidence of record 
(particularly July 1998 VA examiners' opinions) indicate that 
a chronic low back disability, consisting, in pertinent part, 
of chronic low back strain, existed at the time of his 
service entrance and probably preexisted it by 3-4 years; the 
medical evidence also shows that a chronic low back 
disability, consisting of a chronic low back strain and 
degenerative changes involving the lumbar spine, exists at 
the present time".  The Board noted that the veteran's lay 
evidence that he did sustain a back injury during a fall in a 
combat situation in Korea was uncontradicted, was 
corroborated by a friend's letter, and was presumed credible 
by application of 38 U.S.C.A. § 1154(b).  The Board concluded 
that the veteran's chronic low back disability had pre-
existed service, and that the evidence demonstrated that 
degenerative changes involving the lumbar spine were not 
evident in service, but were evident and treated within a 
short period of time thereafter.  Also, the Board relied on 
the VA examiner's opinion of July 1998, that it was possible 
that the degenerative changes involving the veteran's lumbar 
spine were related to an old injury, and that it was likely 
that his back condition was exacerbated by active service.  

By June 1999 rating decision, the RO implemented the Board's 
decision granting service connection, and assigned an initial 
60 percent rating for the veteran's low back disability, 
effective from December 20, 1991, the date of receipt of his 
request to reopen his claim.  

By April 2000 rating decision, the RO denied entitlement to 
an effective date earlier than December 20, 1991, for the 
grant of service connection for the veteran's lumbar spine 
condition.  In a December 2002 decision, the Board also 
denied entitlement to an effective date earlier than December 
20, 1991, for the award of service connection for the low 
back disability.  The veteran filed a timely appeal to the 
Court).

By Order dated in September 2006, the Court set aside the 
Board's December 2002 decision, and remanded the matter for 
further adjudication.  The Court indicated that - 

          [T]he Board wholly failed to note that [the 
veteran] submitted a claim to reopen that was received by 
the Secretary in November 1986 and a Statement in Support 
of Claim dated "16 August 1988."  The Secretary argues 
that this failure is harmless because the date of the 
earliest medical evidence supporting a decision that [the 
veteran's] back disability was service connected was 
provided in July 1998, which the Secretary argues would 
be the earliest possible effective date.  The Secretary's 
argument, however, lacks common sense since [the veteran] 
has already been assigned an effective date in December 
1991, the date of his claim to reopen, more than six 
years earlier than the referenced medical opinion.  The 
Secretary's argument also lacks legal merit.  Although an 
effective date is either the date of the claim or the 
date upon which entitlement arose, whichever is later, 
when determining an effective date based on the date 
entitlement arose, the effective date is not based upon 
the date of the submission of the evidence, but rather 
upon the date the evidence reflects entitlement to 
disability compensation arose.  See McGrath v. Gober, 14 
Vet. App. 28, 35 (2000).  Thus, if the 1986 claim to 
reopen remained unadjudicated, the date of that claim 
could be assigned as the effective date if the medical 
evidence supported a finding that [the veteran] suffered 
from his service-connected back disability at that time.  

        The Secretary further argues that the November 1986 
claim and the 1988 Statement in Support of Claim were 
denied in a December 1988 rating decision, which was not 
appealed.  However, [the veteran] argues he was never 
provided notice of this rating decision, and the record 
does not contain any indication that notice was provided 
to him, and the Secretary does not assert otherwise.  See 
Hauck v. Brown, 6 Vet. App. 518, 519 (1994). . . . 
Moreover, not only did the Board wholly fail to discuss 
this decision, the Secretary's argument contradicts the 
discussion of the Board that the last final decision 
before the 1991 claim to reopen was in September 1984.  
Under such circumstances, any presumption of regularity 
that [the veteran] was notified of this decision does not 
attach.  Cf. United States v. Roses, 706 F.2d 1563, 1567 
(Fed Cir. 1983) ("[T]he presumption [of official 
regularity] operates in reverse.  If [the action] appears 
irregular, it is irregular, and the burden shifts to the 
proponent to show the contrary.")

        As an alternative argument, the Secretary also 
asserts that [the veteran] abandoned his November 1986 
claim because he did not furnish additional information 
requested in a November 1986 letter to [the veteran].  
The Secretary proffers this justification post hoc and, 
although the Secretary may be correct, the Board did not 
render a decision on whether [the veteran] abandoned his 
November 1986 claim.  Such a determination is a finding 
of fact that the Court cannot make in the first instance.  

    Inasmuch as the 1986 claim and related documents are 
relevant to [the veteran's] request for an earlier 
effective date, the Board should have discussed them and 
its failure to do so is "neither helpful to the veteran, 
nor clear enough to permit effective judicial review, nor 
in compliance with statutory requirements. . .  Moreover, 
the assessment of these documents . . . involves fact-
finding that the Board should make in the first 
instance."

III.  Analysis

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q), (r).

As set forth above, the RO has assigned an effective date of 
December 20, 1991, for the award of service connection for a 
low back disability.  This date corresponds to the date of 
receipt of a request from the veteran's to reopen his claim.  
However, the veteran maintains that he is entitled to an 
earlier effective date.  Most recently, in his brief to the 
Court and in a February 2007 letter, to the Board, the 
veteran has argued for an effective date of November 1986 to 
be assigned for the grant of service connection for a low 
back disability.

The record shows that the veteran file an original claim of 
service connection for a low back disability in January 1955.  
However, that claim was denied by the RO in a March 1955 
rating decision.  Although the veteran was notified of the RO 
decision, as well as his appellate rights, by March 1955 
letter, he did not perfect an appeal within the applicable 
time period and, under the law cited above, the decision was 
final.

In April 1983, the veteran's representative requested 
reopening of the claim of service connection for a low back 
disability.  In connection with the veteran's claim, the RO 
obtained VA clinical records, including March 1983 X-ray 
studies showing early degenerative changes of the lumbar 
spine at multiple levels.  By June 1983 rating decision, 
however, the RO again denied the claim of service connection 
for a low back disability.  The veteran appealed the RO 
determination, and, in a September 1984 decision, the Board 
denied service connection for a low back disability.  The 
Board's decision was final under the law.

The crux of the veteran's claim rests on the interpretation 
of his November 1986 formal request to reopen, and the 
ensuing documents.  The record reflects that in November 1986 
the veteran submitted a formal Application for Compensation 
or Pension (VA Form 21-526), in which he essentially 
requested that his claim for service connection for a back 
disability be reopened.  The Board concludes however, as more 
fully explained below, that entitlement to an effective date 
of November 1986 for the grant of service connection for a 
low back disability is not warranted, under any of the 
scenarios described below.  

In the first scenario, the November 1986 claim to reopen is 
considered abandoned.  In the regard, the Board notes that, 
in response to the veteran's formal claim, in a letter dated 
in November 1986, the RO advised the veteran that his claim 
was being processed, but that action could not be completed 
without "supporting or clarifying evidence or information" 
and the veteran was requested to "complete and return the 
enclosed VA Form 21-4142 since we need your authorization to 
obtain a record of your medical treatment."  The veteran was 
also advised that "before further action can be taken on 
your compensation claim, it will be necessary for you to 
submit additional evidence to show that your claimed 
disabilities have been treated since discharge from 
service".  

A careful review of the record does not show any response 
from the veteran to the RO's November 1986 letter request.  
The pertinent regulation, in effect at that time, provided 
that "[w]here evidence requested in connection with an 
original claim . . . is not furnished within 1 year after the 
date of request, the claim will be considered abandoned.  
After the expiration of 1 year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established . . . compensation . . . 
based on such evidence shall commence not earlier than the 
date of filing the new claim."  38 C.F.R. § 3.158 (1986).  
The record reflects that the veteran did not provide the 
requested evidence within one year of the date of the 
request, thus the veteran's November 1986 request to reopen 
his claim for service connection should be considered 
abandoned.  38 C.F.R. § 3.158(a).  

In the second scenario, the November 1986 request is not 
considered abandoned, and the November 1986 claim to reopen 
was adjudicated by the RO in the December 1988 rating 
decision.  In that regard, the record reflects that, 
subsequent to the RO's November 1986 letter to the veteran 
requesting additional information, the next documents in the 
claims file, received in August 1988, include a Statement in 
Support of Claim in which the veteran indicated he was 
submitting information "that was needed when I first applied 
for benefits on 7 October 1986".  (That was the date listed 
next to the veteran's signature on the formal claim received 
in November 1986.)  In August 1988, the veteran also 
submitted birth certificates and a marriage license, claimed 
he had become completely disabled and unable to work, and 
discussed problems with his hands and right leg.  He 
indicated that in his original application he was trying to 
establish "service-connected disability", but if that was 
not possible he wanted to apply for non-service-connected 
pension.  The Board notes that veteran did not specifically 
mention his low back disorder with reference to his claim for 
service connection.

In response to the veteran's documents, in an August 1988 
letter, the RO advised the veteran that his claim was being 
processed, but that action could not be completed without the 
veteran completing the enclosed forms.  The record reflects 
that in November 1988 the veteran submitted both VA Form 21-
527 and VA Form 21-4142.  He then underwent a VA examination 
in November 1988, which included discussion of his low back 
problems.  

In December 1988, the RO issued a rating decision, which 
referred to a "reopened claim", and specific reference was 
made in the bottom portion of the narrative section to the 
following conditions as non-service-connected, "degenerative 
disc disease, lumbar spine" and "low back strain by 
history".  In a January 1989 letter, the RO advised the 
veteran that his claim for disability pension had been 
approved, that service connection had been established for 
auditory canal disease and for impaired hearing, that service 
connection had not been established for a broken nose, and 
that that the results of the VA examination did not change 
the RO's previous determination as to otitis externa and 
defective hearing, for which 0 percent ratings had been 
assigned.  The veteran did not respond to the RO's January 
1989 letter, and did not otherwise express disagreement with 
the December 1988 rating decision; thus, the December 1988 RO 
rating decision is final.  Thus, the Board finds that if the 
August 1988 submissions from the veteran are considered to 
have been provided to the RO in support of his November 1986 
claim, then it follows that the RO adjudicated the November 
1986 claim in the December 1988 rating decision, which the 
veteran was notified of by letter dated in January 1989, but 
he did not file an appeal.  

The Board notes that, in its September 2006 Order, the Court 
specifically found that the "record does not contain any 
indication that notice [of the denial of the December 1988 
rating decision] was provided to [the veteran]."  The Court 
then cited Hauck v. Brown, 6 Vet. App. 518 (1994), a case in 
which the veteran never received notification of claim denial 
in accordance with 38 U.S.C.A. § 7105(b)(1), and therefore 
the one-year period in which to file a notice of disagreement 
(NOD) did not begin to run.  The Board notes, however, that 
the instant case is different from the Hauck case, in that 
the January 1989 letter did in fact provide notice to the 
veteran of the December 1988 RO rating decision, and 
therefore the one-year period in which to file an NOD as to 
the December 1988 RO rating decision expired one year after 
the date that the RO sent the January 1989 notice letter to 
the veteran, rendering that decision final and terminating 
its pendency.

The Board therefore concludes that in either of the scenarios 
explained above, the result is still that an effective date 
of November 1986 for the grant of service connection for a 
low back disability is not warranted.  In the first scenario, 
the November 1986 claim to reopen is considered abandoned, 
and therefore not a basis for the assignment of an effective 
date.  In the second scenario, the November 1986 is not 
considered abandoned, and the November 1986 claim to reopen 
was adjudicated by the RO in the December 1988 rating 
decision, of which the veteran was notified by a January 1989 
letter, and which he failed to appeal.  Thus, entitlement to 
an effective date of November 1986 for the grant of service 
connection for a low back disability is not warranted.

With regard to the currently assigned effective date, the 
Board notes that in December 20, 1991, the RO received the 
veteran's application to reopen his claim of service 
connection for a low back disability.  The December 1991 
application included a November 1991 statement from the 
veteran's physician, to the effect that he had been treating 
the veteran since November 1954 for complaints related to 
"lumbar spine degenerative disease."  It was also noted 
that the veteran had reported that he had sustained a low 
back injury while in the Army in April 1953.

In the January 1992 rating decision, the RO denied the 
veteran's request, finding that new and material evidence had 
not been submitted to reopen the claim.  He then appealed the 
RO determination and, following the completion of additional 
evidentiary development, including obtaining a favorable July 
1998 VA medical opinion, the Board granted service connection 
for spondylosis, arthritis, and degenerative disc disease of 
the lumbar spine in the May 1999 decision.

In due course, in its June 1999 rating decision, the RO 
effectuated the Board's decision and assigned an initial 60 
percent rating for the veteran's low back disability, 
effective from December 20, 1991, assigning that date because 
it was the date of receipt of the request to reopen his 
claim.  

Under the undisputed facts set forth above, the earliest date 
that may be assigned for the award of service connection for 
a low back disability is December 20, 1991, the date of 
receipt of the veteran's reopened claim.  See 38 C.F.R. § 
3.400(q).  

Although the record does contain evidence showing 
degenerative changes of the lumbar spine as early as 1983, 
such fact is immaterial, as that evidence, considered with 
the evidence of record at that time, were insufficient to 
show entitlement to service connection.  Again, the governing 
criteria provide that an award of disability compensation 
based upon new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q), (r) (2002).  

Thus, there is no legal basis for an earlier effective date, 
absent a showing of clear and unmistakable error in the 
September 1984 Board decision, which has not been reasonably 
raised here.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  In view of the foregoing, the law is dispositive in 
the present case, and the claim for an effective date prior 
to December 20, 1991, for the award of service connection for 
a low back disability must be denied due to a lack of legal 
entitlement.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In reaching this decision, the Board has considered whether 
an effective date earlier than December 20, 1991, is 
warranted under 38 C.F.R. §§ 3.156(c) and 3.400(q)(2).  Under 
those provisions, a retroactive evaluation of disability 
resulting from a disease subsequently service connected on 
the basis of new and material evidence from the service 
department may be provided.  In this case, however, no 
additional records from the service department were submitted 
since the last final disallowance of this claim.  Rather, the 
Board's decision to award service connection was based on 
post-service medical evidence, particularly the July 1998 VA 
medical opinion evidence which was developed during the 
adjudication of the reopened claim.  Thus, the provisions of 
38 C.F.R. §§ 3.156(c) and 3.400(q)(2) are not for application 
here, and do not provide a basis for an effective date 
earlier than December 20, 1991.

For the reasons stated above, the Board finds that the 
appropriate effective date for the award of service 
connection for a low back disability is December 20, 1991, 
and that an earlier effective date is not authorized by law.


ORDER

Entitlement to an effective date earlier than December 20, 
1991, for the award of service connection for a low back 
disability is denied.



______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


